 



EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 15, 2007 (this “Amendment”) among CRICKET COMMUNICATIONS, INC., a Delaware
corporation (the “Borrower”), LEAP WIRELESS INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and Bank of America, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) Holdings, the Borrower, the Lenders and the Administrative Agent
have entered into an Amended and Restated Credit Agreement dated as of June 16,
2006 (the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.
          (2) The Borrower desires to refinance, substitute and replace and
convert all outstanding Term B Loans under the Credit Agreement (the “Existing
Term B Loans”) with and into a new class of Term B Loans (as further described
in the amendments set forth in Section 1 below, the “Term B1 Loans”) having
substantially identical terms with, and having the same rights and obligations
under the Loan Documents as, the Existing Term B Loans, except as provided in
the amendments set forth in Section 1 below; it being understood that Goldman
Sachs Credit Partners L.P. as sole and exclusive lead arranger and bookrunning
manager of the Term B1 Loans (in such capacity, the “Arranger”) and the
Administrative Agent shall arrange and allocate any assignments to effectuate
such refinancing, substitution and replacement and conversion and the
Administrative Agent or any of its Affiliates may (but shall not be required
to), in order to better effectuate such assignments, acquire Existing Term B
Loans itself for further assignment to other Lenders or Eligible Assignees.
          (3) The Borrower has requested that each Term B Lender holding
Existing Term B Loans (each, an “Existing Term B Lender”) make commitments to
provide Term B1 Loans (any Term B Lender that executes and delivers this
Amendment and makes such a commitment, a “Continuing Term B Lender”; and, any
Term B Lender that does not execute and deliver this Amendment or make such a
commitment, an “Exiting Term B Lender”) in an amount equal to the aggregate
principal amount of the Existing Term B Loans held by it immediately prior to
the First Amendment Effective Date (as defined below) and that Eligible
Assignees make commitments to provide Term B1 Loans (such Eligible Assignees,
“Additional Term B1 Lenders”, and together with the Continuing Term B Lenders,
the “Term B1 Lenders”) to the extent that any Existing Term B Lender does not
become a Continuing Term B Lender, and the commitment of each such Lender to
provide Term B1 Loans shall be set forth on Schedule 2.01 attached hereto (as
further described in the amendments set forth in Section 1 below, its “Term B1
Commitment”).



--------------------------------------------------------------------------------



 



  2

          (4) Upon the occurrence of the First Amendment Effective Date, each
Continuing Term B Lender will exchange and convert an aggregate principal amount
of the Existing Term B Loans held by it immediately prior to the First Amendment
Effective Date (the “Exchanged Term B Loans”) for and into a like principal
amount in Dollars of Term B1 Loans (such portion of the Term B1 Loans, the
“Converted Term B1 Loans”); it being understood and agreed that the Converted
Term B1 Loans are in exchange, substitution and replacement for, but not in
payment or satisfaction of, the Exchanged Term B Loans.
          (5) In addition, each Term B1 Lender severally agrees to make Term B1
Loans to the Borrower on the First Amendment Effective Date to the extent its
Term B1 Commitment exceeds the aggregate amount of its Converted Term B1 Loans
(if any) and any Existing Term B Loans assigned (or to be assigned concurrently
therewith) to it from any Exiting Term B Lender, in an aggregate principal
amount equal to such excess and the proceeds of such Term B1 Loans (such portion
of the Term B1 Loans, the “Funded Term B1 Loans”) will be used by the Borrower
to refinance in full the unassigned outstanding principal amount of all Existing
Term B Loans held by any Exiting Term B Lender that failed to assign all of its
Existing Term B Loans to Term B1 Lenders pursuant to one or more Assignment and
Assumption.
          (6) The Interest Periods applicable to the Exchanged Term B Loans
immediately prior to the First Amendment Effective Date shall continue to apply
to the Converted Term B1 Loans, but (a) no accrued but unpaid interest on the
Exchanged Term B Loans shall be payable on the First Amendment Effective Date
and no amounts under Section 3.05 of the Credit Agreement in connection with
such exchange and conversion shall be payable, and (b) all accrued but unpaid
interest in respect of the Exchanged Term B Loans to the First Amendment
Effective Date shall be payable on the Interest Payment Date on which such
interest would otherwise have been payable.
          (7) If, and to the extent that, any Funded Term B1 Loans are made on
the First Amendment Effective Date, the Type, any applicable Interest Periods
and the amount of each Type applicable to the Existing Term B Loans refinanced
with the proceeds of Funded Term B1 Loans immediately prior to the First
Amendment Effective Date shall continue to apply on a ratable basis to the
Funded Term B1 Loans as set forth in this Amendment.
          (8) The Borrower has requested that the Lenders amend the Credit
Agreement to (a) effect the exchange, conversion, refinancing, substitution and
replacement of the Existing Term B Loans and (b) make other amendments to the
Credit Agreement as set forth below.
          (9) The Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.
          (10) NOW, THEREFORE, in consideration of the premises and for other
good and valuable consideration, the sufficiency and receipt of all of which is
hereby acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



 



3

          SECTION 1. Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 3 below, the
Credit Agreement is hereby amended as follows:
          (a) Section 1.01 of the Credit Agreement is amended by adding in the
appropriate alphabetical order the following new definitions.
     “2006 Indenture” means the Indenture, dated as of October 23, 2006, by and
among the Borrower, certain of its Subsidiaries and Wells Fargo Bank, N.A., as
trustee, in respect of the Borrower’s 9.375% senior notes due 2014.
     “Exchanged Term B Loans” has the meaning specified in Section 2.01(a)(ii).
     “Existing Term B Lender” has the meaning specified in the Preliminary
Statements of the First Amendment.
     “Existing Term B Loans” has the meaning specified in the Preliminary
Statements of the First Amendment.
     “First Amendment” means Amendment No. 1 to this Agreement, dated as of
March 15, 2007, among the Borrower, Holdings, Bank of America, N.A., as
Administrative Agent and the Lenders party thereto.
     “First Amendment Effective Date” has the meaning specified in the First
Amendment.
     “Insurance Subsidiary” means a wholly-owned Subsidiary of Holdings
organized under the laws of one of the states of the United States that is
engaged in the business of providing insurance, reinsurance and related
services, products and activities with respect to telecommunications equipment,
property or services, provided that any such services, products and activities
provided to Qualified Designated Entities and Joint Venture Entities shall be
only with respect to handsets and related equipment owned by retail customers of
such Qualified Designated Entities and Joint Venture Entities.
     “Procurement Subsidiary” means a wholly-owned Subsidiary of Holdings that
is engaged in the business of purchasing, leasing, licensing or otherwise
acquiring telecommunications equipment, software, products and services from
third parties and selling, transferring, licensing, leasing or otherwise
Disposing of such equipment, software, products and services to Holdings and its
Subsidiaries, in each case, in the ordinary course of business.
     “Repricing Transaction” means the incurrence by any Loan Party of any
Indebtedness (including, without limitation, any new or additional Term B Loans
or new or additional Term B1 Loans under this Agreement) that is secured or is
broadly marketed or syndicated to banks and other institutional investors in
financings similar to the Facilities (i) having an effective interest rate
margin or weighted average yield (to be determined by the Administrative Agent
consistent with generally accepted financial practice, after giving effect to,
among other factors, margins, upfront or similar fees or



--------------------------------------------------------------------------------



 



4

original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) that is less than the Applicable Rate for, or weighted average yield
(to be determined by the Administrative Agent on the same basis) of, the Term B1
Loans, and (ii) the proceeds of which are used to repay, in whole or in part,
principal of outstanding Term B1 Loans.
     “Term B1 Borrowing” means a borrowing pursuant to Section 2.01(a)(ii) or
(iii) consisting of simultaneous Term B1 Loans of the same Type and, in the case
of Eurodollar Rate Loans, having the same Interest Period as the Exchanged Term
B Loans, made by the Term B1 Lenders.
     “Term B1 Commitment” means, as to each Term B1 Lender at any time, its
obligation to exchange and convert Existing Term B Loans for and into Term B1
Loans and to make Term B1 Loans on the First Amendment Effective Date to the
Borrower pursuant to Section 2.01(a)(ii) or (iii), as applicable, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term B1 Lender’s name on Schedule 2.01 attached to the
First Amendment under the caption “Total Term B1 Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Commitment of all Term B1 Lenders shall be
$895,500,000 on the First Amendment Effective Date.
     “Term B1 Facility” means, at any time, (a) prior to initial making of Term
B1 Loans, the aggregate Term B1 Commitments of all Term B1 Lenders at such time,
and (b) thereafter, the aggregate principal amount of Term B1 Loans of all Term
B1 Lenders at such time, as the same may be increased in accordance with
Section 2.13.
     “Term B1 Lender” means, at any time, (i) on or prior to the First Amendment
Effective Date, any Lender that has a Term B1 Commitment at such time and
(ii) at any time after the First Amendment Effective Date, any Lender that holds
Term B1 Loans at such time.
     “Term B1 Loan” means (a) an advance made by any Term B1 Lender in exchange
for Existing Term B Loans pursuant to Section 2.01(a)(ii) or (b) an advance made
by any Term B1 Lender under the Term B1 Facility made pursuant to
Section 2.01(a)(iii).
     “Term B1 Note” means a promissory note of the Borrower payable in favor of
a Term B1 Lender, in substantially the form of Exhibit A to the First Amendment,
evidencing the indebtedness of the Borrower to such Term B1 Lender resulting
from the Term B1 Loans made or held by such Term B1 Lender.
          (b) Section 1.01 of the Credit Agreement is further amended as
follows:
          (i) By amending and restating in full the table in clause (a) of the
definition of “Applicable Rate” to read as follows:



--------------------------------------------------------------------------------



 



5

          Rating   Eurodollar Rate   Base Rate
B2 (stable outlook) or better by Moody’s and B — (stable outlook) or better by
S&P
  2.00%   1.00%
 
       
Otherwise
  2.25%   1.25%

          (ii) By amending and restating in full the definition of “Cash
Equivalents” to read as follows:
          “Cash Equivalents” means:
          (1) United States dollars;
          (2) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof), having maturities of not more
than two years of the date of acquisition thereof;
          (3) demand deposits, certificates of deposit and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a rating at the time of acquisition
thereof of P-1 or better from Moody’s or A-1 or better from S&P;
          (4) commercial paper outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
P-1 or better from Moody’s or A-1 or better from S&P and in each case with
maturities of not more than 270 days from the date of acquisition thereof;
          (5) securities with final maturities of not more than two years from
the date of acquisition thereof issued or fully guaranteed by any state,
territory or municipality of the United States of America or by any political
subdivision, taxing authority, agency or instrumentality thereof and rated at
least A by S&P or A by Moody’s;
          (6) insured demand deposits made in the ordinary course of business
and consistent with the Parent’s or its Subsidiaries’ customary cash management
policy in any domestic office of any commercial bank organized under the laws of
the United States of America or any state thereof;



--------------------------------------------------------------------------------



 



6

          (7) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clauses (2), (3) and (4) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
          (8) auction rate notes with a maximum time between interest rate
resets of 35 days and a rating of at least AAA by S&P or AAA by Moody’s; and
          (9) investments, classified in accordance with GAAP as current assets
of Holdings or any of its Subsidiaries, in money market funds or investment
programs registered under the Investment Company Act of 1940, the portfolios of
which are limited solely to Investments of the character, quality and maturity
described in clauses (2) through (8) of this definition.
          (iii) By amending and restating in full the definition of “Fee
Letters” to read as follows:
     “Fee Letters” means, collectively, (a) the letter agreement, dated May 10,
2006, among Holdings, the Borrower, Bank of America and BAS, (b) the letter
agreement dated May 10, 2006 among Holdings, the Borrower and GSCP and (c) the
letter agreement, dated February 28, 2007, among Holdings, the Borrower and
GSCP.
          (iv) By amending and restating in full the definition of “Joint Lead
Arrangers” to read as follows:
     “Joint Lead Arrangers” means, (a) with respect to the Facilities in
existence prior to the First Amendment Effective Date, BAS and GSCP collectively
in their capacities as Joint Lead Arrangers for such Facilities, and (b) with
respect to the Term B1 Facility, GSCP in its capacity as Arranger of the Term B1
Facility.
          (v) By inserting at the end of the definition of “Guarantors” the
phrase “(excluding, for the avoidance of doubt, any Insurance Subsidiary)”.
          (vi) By amending the definition of “Investment” by inserting before
the phrase “a Qualified Designated Entity” in each place where it appears
therein the phrase “Insurance Subsidiaries,”.
          (vii) By inserting at the end of the definition of “Loan Parties” the
phrase “(excluding, for the avoidance of doubt, any Insurance Subsidiary)”.
          (viii) By amending the definition of “Permitted Guarantees” by
inserting before the phrase “Joint Venture Entities” the phrase “Insurance
Subsidiaries,”.
          (c) Section 1.02 of the Credit Agreement is hereby amended by adding
at the end thereof the following new subsection (d):
     “(d) On and after the First Amendment Effective Date, (i) the definitions
of “Term B Loan”, “Term B Lender”, Term B Borrowing”, “Term B Commitment”, “Term
B Note” and “Term B Facility” shall be deemed deleted, (ii) all references to
“Term B Loan”, “Term B Lender”, “Term B Borrowing”, “Term B Commitment”, “Term B
Note”



--------------------------------------------------------------------------------



 



7

and “Term B Facility” shall be deemed to be references to “Term B1 Loan”, “Term
B1 Lender”, “Term B1 Borrowing”, “Term B1 Commitment”, “Term B1 Note” and “Term
B1 Facility”, respectively and (iii) all Term B1 Loans shall have the same
terms, rights and benefits as the Term B Loans immediately prior to the First
Amendment Effective Date under the Loan Documents, except as modified by the
First Amendment.”
          (d) Section 2.01(a) of the Credit Agreement is hereby amended in full
to read as follows:
     “(a)(i) Existing Term B Loans. On the Closing Date, the Existing Term B
Lenders made Existing Term B Loans to the Borrower pursuant to Section 2.01(a)
of this Agreement as in effect on the Closing date.
     (ii) Term B1 Exchange. With respect to each Term B1 Lender that has
Existing Term B Loans and a corresponding Term B1 Commitment, such Term B1
Lender severally agrees to exchange and convert on the First Amendment Effective
Date an aggregate principal amount of the Existing Term B Loans (“Exchanged Term
B Loans”) held by it immediately prior to the First Amendment Effective Date for
and into a like principal amount in Dollars of Term B1 Loans.
     (iii) Term B1 Borrowings. Each Term B1 Lender severally agrees to make Term
B1 Loans in Dollars to the Borrower on the First Amendment Effective Date in a
principal amount equal to the excess of (A) its Term B1 Commitment over (B) the
aggregate principal amount of its Exchanged Term B Loans, if any. The Borrower
shall refinance all Existing Term B Loans that are not Exchanged Term B Loans
with the gross proceeds of such Term B1 Loans.”
          (e) The fifth sentence of Section 2.04(a) of the Credit Agreement is
amended in full to read as follows:
     “Any prepayment of any Term B1 Loans shall be accompanied by such
prepayment premium as is applicable under Section 2.08(b)(iii) and any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05.”
          (f) Section 2.06(a) of the Credit Agreement is hereby amended in full
to read as follows:
     “2.06 Repayment of Loans. (a) Term B1 Loans. The Borrower shall repay to
the Administrative Agent for the ratable account of the Term B1 Lenders the
aggregate principal amount of all Term B1 Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05 or increased as a result of
any increase in the amount of Term B1 Loans pursuant to Section 2.13 (such
increased amortization payments to be calculated in the same manner (and on the
same basis) as the schedule set forth below for the Term B1 Loans made as of the
Closing Date)):



--------------------------------------------------------------------------------



 



8

         
March 31, 2007
  $ 2,250,000  
June 30, 2007
  $ 2,250,000  
September 30, 2007
  $ 2,250,000  
December 31, 2007
  $ 2,250,000  
March 31, 2008
  $ 2,250,000  
June 30, 2008
  $ 2,250,000  
September 30, 2008
  $ 2,250,000  
December 31, 2008
  $ 2,250,000  
March 31, 2009
  $ 2,250,000  
June 30, 2009
  $ 2,250,000  
September 30, 2009
  $ 2,250,000  
December 31, 2009
  $ 2,250,000  
March 31, 2010
  $ 2,250,000  
June 30, 2010
  $ 2,250,000  
September 30, 2010
  $ 2,250,000  
December 31, 2010
  $ 2,250,000  
March 31, 2011
  $ 2,250,000  
June 30, 2011
  $ 2,250,000  
September 30, 2011
  $ 2,250,000  
December 31, 2011
  $ 2,250,000  
March 31, 2012
  $ 2,250,000  
June 30, 2012
  $ 2,250,000  
September 30, 2012
  $ 211,500,000  
December 31, 2012
  $ 211,500,000  
March 31, 2013
  $ 211,500,000  
Maturity Date
  $ 211,500,000  

provided, however, that the final principal repayment installment of the Term B1
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term B1 Loans outstanding
on such date.”
          (g) Section 2.07(a) of the Credit Agreement is hereby amended by
(i) relettering clauses (i) and (ii) thereof as clauses (A) and (B), (ii)
designating the text of Section 2.07(a) as clause (i) under Section 2.07(a), and
(iii) adding at the end thereof the following new clause (ii):
          “(ii) With respect to,
     (A) Exchanged Term B Loans, (1) no accrued but unpaid interest shall be
payable on the First Amendment Effective Date, (2) no amounts shall be payable
under Section 3.05 of the Credit Agreement in connection with the exchange and
conversion thereof, (3) from and after the First Amendment Effective Date, no
further interest shall accrue on any Exchanged Term B Loans, and (4) all accrued
but unpaid interest thereon shall be payable on the Interest Payment Date on
which such interest would otherwise have been payable;



--------------------------------------------------------------------------------



 



9

     (B) Term B1 Loans received pursuant to Section 2.01(a)(ii), from and after
the First Amendment Effective Date, (1) the amount and Types of such Term B1
Loans shall correspond on a ratable basis to the amounts and Types of the
Exchanged Term B Loans for which such Term B1 Loans were received and if such
Types were Eurodollar Loans, the Eurodollar Rates, Interest Periods and Interest
Payment Dates applicable to the Exchanged Term B Loans for which such Term B1
Loans were received shall continue to apply on a ratable basis to such Term B1
Loans in the same corresponding amounts, proportions and terms, and (2) interest
shall accrue on such Term B1 Loans on the foregoing basis (giving effect on and
after the First Amendment Effective Date to the amendment of the definition of
“Applicable Rate”) and be payable with respect to each Type of Term B1 Loan on
such Interest Payment Dates as interest would have been payable on the
corresponding Type of Exchanged Term B Loan; and
     (C) Term B1 Loans made pursuant to Section 2.01(a)(iii), from and after the
First Amendment Effective Date, each of the Borrower, the Administrative Agent
and each Term B1 Lender making such Term B1 Loans agrees, that notwithstanding
anything to the contrary in this Article II, interest shall accrue on the same
basis as the Existing Term B Loans refinanced with the proceeds of such Term B1
Loans as follows: (1) the amounts and Types of such Term B1 Loans shall
correspond on a ratable basis to the amounts and Types of the Existing Term B
Loans refinanced by such Term B1 Loans, (2) if such Types were Eurodollar Rate
Loans, the Eurodollar Rates, Interest Periods and Interest Payment Dates
applicable to the Existing Term B Loans refinanced by such Term B1 Loans shall
continue to apply on a ratable basis to such Term B1 Loans in the same
corresponding amounts, proportions and terms as if such Eurodollar Rate Loans
had been made by matching deposits or other borrowings in the London interbank
dollar market in the corresponding amounts, proportions and Interest Periods on
the respective dates on which each Eurodollar Rate Loan so refinanced was
originally made, and (3) interest shall accrue only from and after the First
Amendment Effective Date on such Term B1 Loans on the foregoing basis (giving
effect on and after the First Amendment Effective Date to the amendment of the
definition of “Applicable Rate”) and be payable on the applicable Interest
Payment Dates on the foregoing basis.”
          (h) Section 2.08(b) of the Credit Agreement is hereby amended by
adding at the end of clause (ii) the following new clause (iii):
     “(iii) If the Borrower makes a prepayment of any Term B1 Loans pursuant to
Section 2.04(a) or Section 2.04(b)(iii) prior to the first anniversary of the
First Amendment Effective Date in connection with any Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of the
Term B1 Lenders, a prepayment premium in an amount equal to 1.00% of the
principal amount prepaid.”
          (i) Section 2.13(a) of the Credit Agreement is amended by deleting
therefrom the phrase: “by an amount (for all such requests) not exceeding
$400,000,000”.
          (j) Schedule 5.06 to the Credit Agreement is amended and restated in
its entirety to read as Schedule 5.06 attached hereto.



--------------------------------------------------------------------------------



 



10

          (k) Section 6.11 of the Credit Agreement is hereby amended by adding
at the end thereof the following new sentence:
“The Term B1 Loans shall be used solely to refinance and replace the aggregate
principal amount of the Existing Term B Loans in full.”
          (l) The first clause of Section 6.12 of the Credit Agreement is
amended by replacing “(other than a Disqualified Subsidiary)” with “(other than
a Disqualified Subsidiary or an Insurance Subsidiary)”.
          (m) Section 6.12(c) of the Credit Agreement is hereby amended by
(i) replacing “Subsidiaries” with “Subsidiaries (other than an Insurance
Subsidiary)” in subsection (i), (ii) inserting “other than an Insurance
Subsidiary and” before “other than, to the extent that material adverse tax
consequences” in subsections (ii) and (iii), and (iii) replacing “Subsidiaries”
with “Subsidiaries (other than an Insurance Subsidiary)” in subsection (v).
          (n) Section 6.17 of the Credit Agreement is hereby amended by
replacing “for a period of no less than two years” with “for an initial period
of not less than the lesser of (A) two years, and (B) the period from the
execution of such Swap Contract through and including the Maturity Date in
respect of the Term B1 Facility”.
          (o) Section 6.21 of the Credit Agreement is hereby amended by
(i) inserting after the phrase “Qualified Designated Entity” in each place where
it appears therein the phrase “or Insurance Subsidiary” and (ii) inserting at
the end of such Section 6.21 the following sentence: “References in this
Section 6.21 to a “Subsidiary” of Holdings shall be deemed to exclude any
Insurance Subsidiary.”.
          (p) The introductory clause of Article VII is hereby amended by
inserting “or an Insurance Subsidiary” after “Disqualified Subsidiary” in the
last line thereof.
          (q) Add a new Section 7.03(p) as follows:
     “(p) Investments or obligations to make Investments (excluding Guarantees
or assumptions of Indebtedness) by Holdings or its Subsidiaries in Insurance
Subsidiaries not to exceed $60,000,000 in the aggregate during the term of this
Agreement plus the sum of any and all amounts paid by any Insurance Subsidiary
to Holdings or its Subsidiaries as a dividend or distribution.”
          (r) Section 7.12(a) of the Credit Agreement is hereby amended in full
to read as follows:
          “(a) Amend any of its Organization Documents in a manner materially
adverse to the Lenders, other than any amendments of the Organization Documents
of an Insurance Subsidiary to the extent required by applicable Laws.”
          (s) Section 7.13 of the Credit Agreement is hereby amended by
inserting “or, with respect to an Insurance Subsidiary, as required by
applicable Laws” after “except as required or permitted by GAAP,”.



--------------------------------------------------------------------------------



 



11

          (t) Section 7.15 of the Credit Agreement is hereby amended in full to
read as follows:
          “7.15 Partnerships, Etc. Become a general partner in any general or
limited partnership or joint venture, except that (i) any Procurement Subsidiary
may be organized as a general or limited partnership or joint venture and
(ii) any Loan Party may become a general or limited partner in any Procurement
Subsidiary.”
          (u) Section 7.17 of the Credit Agreement is hereby amended by
replacing “Section 7.03(c) or (k)” with “Section 7.03(c), (k) or (p)”.
          (v) Add a new Section 7.20 as follows:
          “7.20 Insurance Subsidiaries. Not permit any Insurance Subsidiary to
engage in any activity other than providing insurance, reinsurance and related
services, products and activities with respect to telecommunications equipment,
property or services and activities incidental thereto (limited, in the case of
any such services, products and activities provided to Qualified Designated
Entities and Joint Venture Entities, to services, products and activities with
respect to handsets and related equipment owned by retail customers of such
Qualified Designated Entities and Joint Venture Entities).”
          (w) The introductory portion of clause (i) prior to the commencement
of subclause “(A)” of Section 8.01(e) of the Credit Agreement is amended in full
to read as follows:
          “(i) Any Loan Party or any of its Subsidiaries (other than any
Insurance Subsidiary, unless at such time such Insurance Subsidiary constitutes
a “Restricted Subsidiary” and a “Significant Subsidiary” under the 2006
Indenture or any similar agreement entered into after the First Amendment
Effective Date)”.
          (x) Section 8.01(f) of the Credit Agreement is hereby amended by
replacing “Subsidiaries” in the first line thereof with “Subsidiaries (other
than any Insurance Subsidiary, unless at such time such Insurance Subsidiary
constitutes a “Subsidiary Guarantor” or a “Significant Subsidiary” under the
2006 Indenture or any similar agreement entered into after the First Amendment
Effective Date)”.
          (y) Section 8.01(g) of the Credit Agreement is hereby amended by
replacing “Subsidiaries” in the second line thereof with “Subsidiaries (other
than any Insurance Subsidiary, unless at such time such Insurance Subsidiary
constitutes a “Subsidiary Guarantor” or a “Significant Subsidiary” under the
2006 Indenture or any similar agreement entered into after the First Amendment
Effective Date)”.
          (z) Section 8.01(h) of the Credit Agreement is hereby amended by
replacing “Subsidiaries” in the second line thereof with “Subsidiaries (other
than any Insurance Subsidiary, unless at such time such Insurance Subsidiary
constitutes a “Restricted Subsidiary” and a “Significant Subsidiary” under the
2006 Indenture or any similar agreement entered into after the First Amendment
Effective Date)”.



--------------------------------------------------------------------------------



 



12

          SECTION 2. Consent. Each Continuing Lender hereby consents,
notwithstanding any provision of the Credit Agreement, to the consummation of
the transactions contemplated by this Amendment, including, without limitation,
the payment in full of amounts owing to each Exiting Term B Lender as provided
in this Amendment.
          SECTION 3. Conditions of Effectiveness of Amendments. This Amendment
and the amendments to the Credit Agreement set forth herein shall become
effective on the date (the “First Amendment Effective Date”) when each of the
conditions set forth in this Section 2 shall have been satisfied:
          (a) Execution of Counterparts. The Administrative Agent shall have
received counterparts of (i) this Amendment executed by (A) the Borrower and
Holdings, (B) the Administrative Agent, (C) the Required Lenders and the
Required Term B Lenders and (D) Term B1 Lenders providing Term B1 Commitments in
an aggregate amount equal to the outstanding aggregate principal amount of
Existing Term B Loans or, as to any of the foregoing parties, advice
satisfactory to the Administrative Agent that each of the foregoing parties has
executed this Amendment and, if applicable, provided such Term B1 Commitments
and (ii) the consent attached hereto (the “Consent”) executed by each Guarantor.
          (b) Payment of Fees and Expenses. The Borrower shall have paid (i) all
fees due to GSCP under the letter agreement date as of February 28, 2007,
(ii) all fees and expenses (including the reasonable fees and expenses of
Shearman & Sterling LLP) incurred by the Arranger and the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
(including, without limitation, in connection with any due diligence and the
syndication of the Term B1 Loans) or otherwise required to be paid in connection
with this Amendment and (iii) all other fees and expenses required to be paid
under the Loan Documents and remaining outstanding on or prior to the date of
this Amendment (including fees and expenses of Shearman & Sterling LLP), in each
case for which the invoice for such fees and expenses shall have been presented
to the Borrower.
          (c) Certain Exiting Lenders. The Borrower shall have paid to each of
the Exiting Term B Lenders, if any, that failed to execute and deliver one or
more Assignment and Assumptions in order to assign its Existing Term B Loans to
a Continuing Lender or a Term B1 Lender an amount equal to the aggregate
outstanding principal amount of such Existing Term B Loans from the proceeds of
Funded Term B1 Loans together with all accrued but unpaid interest to the First
Amendment Effective Date on such Existing Term B Loans and any other amounts
payable in connection therewith under the Loan Documents.
          (d) Resolutions. The Administrative Agent shall have received
certified copies of (i) the resolutions of the Board of Directors of
(A) Holdings and the Borrower evidencing approval of this Amendment and all
matters and transactions contemplated hereby and (B) each Guarantor evidencing
approval of the Consent and the matters and transactions contemplated hereby and
thereby and (ii) all documents evidencing other necessary corporate action and
governmental and other material third party approvals and consents, if any, with
respect to this Amendment, the Consent and the matters and transactions
contemplated hereby and thereby.



--------------------------------------------------------------------------------



 



13

          (e) Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary (or another Responsible
Officer) of Holdings, the Borrower and each other Loan Party certifying (i) the
names and true signatures of the officers of Holdings, the Borrower and such
other Loan Party authorized to sign this Amendment and the Consent and the other
documents to be delivered hereunder and thereunder, (ii) that no authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body, or any third party to any agreements
and instruments of any Loan Party, is required for the due execution, delivery
or performance by the Loan Parties of this Amendment and the Consent, (iii) the
representations and warranties contained in Section 4 of this Amendment are true
and correct in all material respects (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date) and (iv) no Default
has occurred and is continuing or would result from this Amendment and the
matters and transactions contemplated hereby.
          (f) Legal Opinions. An opinion of Latham & Watkins LLP, counsel for
certain of the Loan Parties, addressed to the Administrative Agent and each
Lender, in substantially the form attached as Exhibit B hereto, and an opinion
of Boult, Cummings, Conners & Berry, PLC, counsel for certain of the Loan
Parties, addressed to the Administrative Agent and each Lender, in substantially
the form attached as Exhibit C hereto.
          (g) Legal Details, Etc. All documents executed or submitted pursuant
hereto or contemplated hereby shall be reasonably satisfactory in form and
substance to the Arranger, the Administrative Agent and Shearman & Sterling LLP,
as counsel to the Arranger and the Administrative Agent.
          (h) Conditions to Credit Extensions. All conditions precedent set
forth in Section 4.02 of the Credit Agreement shall have been satisfied.
          SECTION 4. Representations and Warranties. Each of Holdings and the
Borrower represents and warrants as follows:
          (a) The execution, delivery and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (iii) violate any Law; except with respect to any breach or contravention or
payment (but not creation of Liens) referred to in clause (ii)(A), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.
          (b) This Amendment and the Consent have been duly executed and
delivered by each Loan Party that is party hereto or thereto, as applicable.
Each of this Amendment and the Consent and each Loan Document after giving
effect to the amendments herein constitutes a legal, valid and binding
obligation of each Loan Party that is party hereto or



--------------------------------------------------------------------------------



 



14

thereto, as applicable, enforceable against such Loan Party in accordance with
its terms, except as such enforceability may be limited by applicable Debtor
Relief Laws or similar laws affecting creditors’ rights generally or by
equitable principles relating to enforceability.
          (c) No Default has occurred and is continuing or will occur as a
result of the transactions contemplated by this Amendment.
          (d) Each of the representations and warranties of each Loan Party
contained in Article V of the Credit Agreement (except for Section 5.05(b),
which is not applicable, and except that the reference in Section 5.05(a) shall
refer to the financial statements as of December 31, 2006, and except that the
reference in Section 5.06 to Schedule 5.06 shall refer to Schedule 5.06 as
amended by this Amendment) and each other Loan Document, immediately before and
after giving effect to this Amendment and the matters and transactions
contemplated hereby, is true and correct in all material respects on and as of
the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
          SECTION 5. Reference to and Effect on the Credit Agreement and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment (and as contemplated to be
amended, modified, supplemented, restated, substituted or replaced by this
Amendment) are and shall continue to be in full force and effect and is hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment
(and as contemplated to be amended, modified, supplemented, restated,
substituted or replaced by this Amendment).
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.



--------------------------------------------------------------------------------



 



15

          SECTION 6. Costs and Expenses. The Borrower agrees that all costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent), are costs and expenses that
the Borrower is required to pay or reimburse pursuant to Section 10.04 of the
Credit Agreement.
          SECTION 7. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.
          SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            CRICKET COMMUNICATIONS, INC.
      By   /s/ Amin Khalifa         Name:   Amin Khalifa        Title:   Chief
Financial Officer     

            LEAP WIRELESS INTERNATIONAL, INC.
      By:   /s/ Amin Khalifa         Name:   Amin Khalifa        Title:   Chief
Financial Officer     

            BANK OF AMERICA, N.A.,
as Administrative Agent, as Lender
      By   /s/ Kevin J. Sanders         Name:   Kevin J. Sanders        Title:  
Vice President   



--------------------------------------------------------------------------------



 



 

         

            Other Lenders:
        ,    [Please print name of lender]      as [a Lender][and][a Continuing
Term Lender]
[and] [an Additional Term B1 Lender]     

                  By           Name:           Title:        

[FORM OF LENDER SIGNATURE PAGE]

 